DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pressure-sensitive adhesive tape having a base material or adhesive formed from a SIS copolymer, SBS copolymer, SEB copolymer, SEP copolymer, does not reasonably provide enablement for all materials that can have the claimed properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-5, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-5 read on any pressure sensitive adhesive tape having the claimed properties while the specification discloses a specific base material or adhesive formed from a styrene-based copolymer that is SIS, SBS, SEB, and SEP.
	(b) There is no direction or guidance presented for other base materials or adhesives such as silicone, PEEK, natural rubber, and the like.
	(c) There is an absence of working examples concerning other base materials or adhesives such as silicone, PEEK, natural rubber, and the like.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “further comprising a base material” with respect to the pressure-sensitive adhesive tape.  It is not clear if this is a further layer upon which the pressure-sensitive adhesive layer is disposed upon or what the pressure-sensitive adhesive layer of claim 1 is disposed upon (i.e. the tape comprises a base layer and PSA layer).  Examiner assumes that the PSA layer in claim 1 is disposed on the base layer.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (JP 2016-132697).
Akiyama discloses a double-sided adhesive sheet.  Concerning claims 1 and 5, Akiyama discloses the double-sided adhesive sheet comprises a base layer comprising a styrene-based copolymer having a thickness of 100 to 200 microns (pp. 4-13, lines 125-524) and a PSA layer disposed on either side of the base layer, wherein the thickness of each PSA layer is 25 to 80 microns and each PSA layer can further comprise a filler (pp. 13-16, lines 529-634; pp. 27-28, lines 1113-1138).  As such, the result is a total thickness of the sheet is at least 150 microns.  The adhesive sheet has breaking stress of at least 10 N/mm2 (or 10 MPa) and an elongation at break of 300% to 1000% (pp. 16-19, lines 637-755).  With respect to claim 2, Akiyama discloses the stress at 20% elongation is 0.1 to 5 N/mm2 (or 0.1 to 5 MPa) (pp. 16-17, lines 638-671).  While it is noted that this test method is not at the claimed 25% elongation, given that the materials and thicknesses are the same as that claimed, when taking the elongation of the adhesive sheet at the claimed 25%, the values would be within the claimed range.  
Further, with respect to claim 3, since the materials are the same as that claimed and disclosed in the instant application, the storage modulus would be within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  With respect to claim 4, the peel strength is for example 9.1 N/20 mm (p. 45, lines 1877-1878).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170145267).
Liu discloses optically clear PSA adhesives that comprise styrenic block copolymers (abstract; para. 0014).  With respect to claims 1-3 and 5, the PSA is formed onto a Kraft paper liner as a single layer (para. 0061 and 0067), wherein the resulting tape has a thickness of 250 microns (para. 0055), an elongation at break of 1900% (Example 2), tensile stress (i.e. stress at break) of 15 psi (or at least 0.1 MPa), which includes and encompasses the claimed range (para. 0022), and a storage modulus of about 13.8 x 105 dynes/cm2 (or 1.38 x 105 Pa) (Example 2).  The adhesive can further comprise a filler (para. 0048).  With respect to the peel strength as claimed in claim 4, Liu discloses the adhesive composition can further include 0.01 to 80 parts of a preferred tackifier such as Wingtack® 95 and the like (para. 0031-0033).  Examiner notes that the instant invention has a tackifier content at the same content; as such, the resulting peel strength would include and encompass the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of copending Application No. 16/621014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pressure sensitive adhesive having a thickness, elongation at break, stress at break (tensile strength at break), and peel strength of the same values.  The term “base material layer” reads on the substrate as claimed in claims 1 and 5 together.  The only difference is the ‘014 claim 1 does not recite a filler.  However, claims 6 and 7 read on the filler as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of copending Application No. 16/621014 in view of Liu et al. (US 20170145267) or Akiyama et al. (JP 2016-132697).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a pressure sensitive adhesive having a thickness, elongation at break, stress at break (tensile strength at break), and peel strength of the same values.  The term “release paper” reads on the substrate as claimed in claims 1 and 5 together.  The only difference is the ‘014 claim 11 does not recite a filler.   Liu discloses adding fillers to adhesives for improving at least moisture or barrier properties, rheology, and the like (para. 0048).  As such, it would have been .
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783